ON PETITION FOR REHEARING
This petition is based absolutely upon testimony from the defendant's viewpoint. It overlooks the testimony of the plaintiff. There was plenty of testimony to show a reasonable probability of negligence on the part of some one on the engine. The defendant Carter testified that he was not negligent. The jury evidently agreed with his contention, and yet found that some one else had allowed the steam to negligently escape. The petition for rehearing is therefore refused.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES BLEASE and STABLER, concur.